DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 3 and 9, it is unknown how characteristics of the pet contribute to selecting a predetermined threshold. The applicant has not stated which characteristics of the pet are measured, or how these measurements are applied to determine a threshold.  Further, the instant specification does not provide a way for one of ordinary skill in the art to determine which characteristics are being measured. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 9, and 11-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims further elaborate on the conditional limitations of claim 1. Optional conditional elements do not narrow a claim because they can be omitted. (In re Johnson MPEP 2111.04). Claims 2-4, 9, and 11-13 fail to further limit the structure of the apparatus claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cesta US 10,701,903.
Regarding claims 1-4, and 11-13 Cesta discloses a pet safety mechanism (Cesta, abstract) attached to both a leash and a collar comprising: an assembly that couples to both the leash (213) on one end and a collar (210) on another end that includes a force sensitive release mechanism (212) that decouples the leash from the collar when a pressure applied to the force sensitive release mechanism exceeds a predetermined threshold (Cesta, column 10: lines 29-35).
Regarding claim 6, Cesta frutehr discloses the force sensitive release mechanism is based on an electronic sensor (Cesta, column 6: lines 45-48).
Regarding claim 8, Cesta further discloses a processing device and a memory (Cesta, column 15: lines 28-36).
Regarding claim 10, Cesta further discloses the device connecting to a remote computer on the Internet (Cesta, column 13: line 64- column 14: line 2).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nieslanik US 9,284,181.
Regarding claims 1-4 and Nieslanik discloses a pet safety mechanism (Nieslanik, abstract) attached to both a leash and a collar comprising: an assembly that couples to both the leash (100) on one end and a collar (at 102) on another end that includes a force sensitive release mechanism (Nieslanik, Figure 3) that decouples the leash from the collar when a pressure applied to the force sensitive release mechanism exceeds a predetermined threshold (Nieslanik, abstract).
Regarding claim 5, Nieslanik further discloses the force sensitive release mechanism is based on a spring (90).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642